DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 were pending for examination in the application filed May 21, 2019. Claims 1, 2, 8, 14, 20, and 22-25 were amended, no new claims were added, claims 3-4, 9-10, and 15-16 remain cancelled; therefore claims 1-2, 5-8, 11-14, and 17-25 were pending as of the remarks and amendments received March 4, 2021, in the Request for Continued Examination. Following the Examiner’s Amendment which appears in the record below, which is a result of the Applicant Initiated Interview of April 14, 2021, claims 1, 5-8, 11-14, 17-21, 23 and 25 are pending in the application for examination and in condition for allowance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 30, 2021 has been entered.
 
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, the amendment MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Julie Muyco on April 14, 2021, and in the amendments received April 15, 2021. Applicants’ Representative is most kindly and warmly thanked for her great efforts to place this case in condition for allowance.
IN THE CLAIMS:
1. (Currently Amended) A system for vehicle positioning, comprising: 
a vehicle; and 
at least one roadside device, the at least one roadside device being on a side of a road, on a surface of the road or above the road, the at least one roadside device comprising an image display device or a billboard displaying a predetermined image comprising the predetermined positioning information, the predetermined image comprising at least one of a bar code, or a Quick Response (QR) code,

wherein the vehicle comprises an information acquiring device configured to acquire the predetermined positioning information stored in the roadside device while the vehicle is moving, the information acquiring device of the vehicle comprising  the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the at least one roadside device,
wherein the vehicle further comprises a vehicle-mounted processing device configured to obtain position information determined by a vehicle-mounted positioning device and the predetermined positioning information acquired by the information acquiring device, 
wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information, 
wherein the vehicle-mounted processing device is configured to obtain, in response to determining that the predetermined positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine: 
a directional relationship between the vehicle and the roadside device, and
a distance between the vehicle and the roadside device, 
and determine a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, and 
wherein the vehicle-mounted processing device is configured to determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the predetermined positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device. 
2. (Cancelled)	

4. (Cancelled)	
5. (Previously Presented) The system of claim 1, wherein the vehicle-mounted processing device is configured to: 
compare, in response to determining that the position information included in the predetermined positioning information is actual geographical position information associated with the position of the roadside device, the position information determined by the vehicle-mounted positioning device with the position information acquired by the information acquiring device from the roadside device; 
determine the position determined by the vehicle-mounted positioning device as a current actual position of the vehicle in response to a difference between the position information determined by the vehicle-mounted positioning device and the position information acquired by the information acquiring device from the roadside device being smaller than a predetermined threshold; and 
determine the current actual position of the vehicle in accordance with a predetermined determination rule in response to the difference being larger than or equal to the predetermined threshold. 
6. (Previously Presented) The system of claim 1, wherein the vehicle-mounted processing device is configured to: 
convert, in response to determining that the position information included in the predetermined positioning information is relative geographical position information associated with the position of the roadside device, the relative geographical position information associated with the position of the roadside device as included in the predetermined positioning information into actual geographical position information based on map data, and determine a current actual geographical position of the vehicle based on the position information determined by the vehicle-mounted positioning device and the actual geographical position information associated with the position of the roadside device; or
convert the position information determined by the vehicle-mounted positioning device into relative position information in accordance with a predetermined conversion rule, and determine a current relative geographical position of the vehicle based on the relative position information and the relative geographical position information associated with the position of the roadside device;
wherein the relative geographical position information associated with the position of the roadside device comprises one of: predetermined road number information associated with the position of the roadside device, map position information associated with the position of the roadside device, or predetermined code information associated with the position of the roadside device.
7. (Previously Presented) The system of claim 1, wherein the vehicle-mounted processing device is configured to:
determine the current position of the vehicle based on position information determined by the vehicle-mounted positioning device in a previous processing period, a moving speed of the vehicle and the predetermined positioning information acquired from the roadside device, in response to the vehicle-mounted positioning device failing to receive a Global Positioning System (GPS) signal in a current processing period. 
8. (Currently Amended) A method of vehicle positioning, comprising:
obtaining, by a vehicle-mounted processing device, position information determined by a vehicle-mounted positioning device and positioning information acquired by an information acquiring device of the vehicle from a roadside device while the vehicle is moving, the information acquiring device of the vehicle comprising the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device,
wherein the positioning information includes direction information associated with a position of the roadside device indicating a direction the roadside device faces, and position information associated with the position of the roadside device, the roadside device comprising an image display device or a billboard displaying a predetermined image comprising the positioning information, the predetermined image comprising at least one of a bar code, or a Quick Response (QR) code, 
wherein the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device,
wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information, 
wherein the vehicle-mounted processing device is configured to obtain, in response to determining that the positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine: 
a directional relationship between the vehicle and the roadside device, and 
a distance between the vehicle and the roadside device, 
identifying the positioning information from the image of the predetermined image captured by the camera; and 
determining a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, and 
wherein the vehicle-mounted processing device is configured to determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device. 
9. (Cancelled)	
10. (Cancelled)	
11. (Previously Presented) The method of claim 8, wherein, when the position information included in the positioning information is actual geographical position information associated with the position of the roadside device, said determining the current position of the vehicle comprises:
comparing, by the vehicle-mounted processing device, the position information determined by the vehicle-mounted positioning device with the position information acquired by the information acquiring device from the roadside device; 
determining the position determined by the vehicle-mounted positioning device as a current actual position of the vehicle in response to a difference between the position information determined by the vehicle-mounted positioning device and the position information acquired by the information acquiring device from the roadside device being smaller than a predetermined threshold; and 
determining a current actual position of the vehicle in accordance with a predetermined determination rule in response to the difference being larger than or equal to the predetermined threshold.
12. (Previously Presented) The method of claim 8, wherein, when the position information included in the positioning information is relative geographical position information associated with the position of the roadside device, said determining the current position of the vehicle comprises:
converting, by the vehicle-mounted processing device, the relative geographical position information associated with the position of the roadside device as included in the positioning information into actual geographical position information based on map data, and determining a current actual geographical position of the vehicle based on the position information determined by the vehicle-mounted positioning device and the actual geographical position information associated with the position of the roadside device; or
converting, by the vehicle-mounted processing device, the position information determined by the vehicle-mounted positioning device into relative position information in accordance with a predetermined conversion rule, and determining a current relative geographical position of the vehicle based on the relative position information and the relative geographical position information associated with the position of the roadside device,
wherein the relative geographical position information associated with the position of the roadside device comprises one of: predetermined road number information associated with the position of the roadside device, map position information associated with the position of the roadside device, or predetermined code information associated with the position of the roadside device.
13. (Previously Presented) The method of claim 8, wherein said determining the current position of the vehicle comprises:
determining, by the vehicle-mounted processing device, the current position of the vehicle based on position information determined by the vehicle-mounted positioning device in a previous processing period, a moving speed of the vehicle and the positioning information acquired from the roadside device, in response to the vehicle-mounted positioning device failing to receive a Global Positioning System (GPS) signal in a current processing period.
14. (Currently Amended) An apparatus in a vehicle for vehicle positioning, comprising: a processor and a memory storing at least one machine executable instruction, wherein the processor is configured to execute the at least one machine executable instruction to: 
obtain position information determined by a vehicle-mounted positioning device and positioning information acquired by an information acquiring device of the vehicle from a roadside device while the vehicle is moving, the information acquiring device of the vehicle comprising 
direction information associated with a position of the roadside device indicating a direction the roadside device faces, and 
position information associated with the position of the roadside device, 
wherein the roadside device comprises an image display device or a billboard displaying a predetermined image comprising the positioning information, further wherein the predetermined image comprises at least one of a bar code, or a Quick Response (QR) code, wherein the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device; and wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information; 
obtain, in response to determining that the positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine:
a directional relationship between the vehicle and the roadside device, and 
a distance between the vehicle and the roadside device, and 
determine a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device; and 
determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and 
determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device. 
15. (Cancelled)	
16. (Cancelled)	 
17. (Previously Presented) The apparatus of claim 14, wherein the processor is configured to execute the at least one machine executable instruction to: 
compare, in response to determining that the position information included in the positioning information is actual geographical position information associated with the position of the roadside device, the position information determined by the vehicle-mounted positioning device with the position information acquired by the information acquiring device from the roadside device; 
determine the position determined by the vehicle-mounted positioning device as a current actual position of the vehicle in response to a difference between the position information determined by the vehicle-mounted positioning device and the position information acquired by the information acquiring device from the roadside device being smaller than a predetermined threshold; and 
determine the current actual position of the vehicle in accordance with a predetermined determination rule in response to the difference being larger than or equal to the predetermined threshold. 
18. (Previously Presented) The apparatus of claim 14, wherein, when the position information included in the positioning information is relative geographical position information associated with the position of the roadside device, the processor being operative to execute the at least one machine executable instruction to determine the current position of the vehicle comprises the processor being operative to execute the at least one machine executable instruction to:
convert the relative geographical position information associated with the position of the roadside device as included in the positioning information into actual geographical position information based on map data, and determine a current actual geographical position of the vehicle based on the position information determined by the vehicle-mounted positioning device and the actual geographical position information associated with the position of the roadside device; or
convert the position information determined by the vehicle-mounted positioning device into relative position information in accordance with a predetermined conversion rule, and determine a current relative geographical position of the vehicle based on the relative position information and the relative geographical position information associated with the position of the roadside device,
wherein the relative geographical position information associated with the position of the roadside device comprises one of: predetermined road number information associated with the position of the roadside device, map position information associated with the position of the roadside device, or predetermined code information associated with the position of the roadside device.
19. (Previously Presented) The apparatus of claim 14, wherein the processor is configured to execute the at least one machine executable instruction to:
determine the current position of the vehicle based on position information determined by the vehicle-mounted positioning device in a previous processing period, a moving speed of the vehicle and the positioning information acquired from the roadside device, in response to the vehicle-mounted positioning device failing to receive a Global Positioning System (GPS) signal in a current processing period. 
20. (Previously Presented) The system of claim 1, wherein the information acquiring device of the vehicle comprises the vehicle-mounted communication receiver, 
wherein the roadside device comprises a communication device including a switch device and the communication transmitter, 
wherein the vehicle is configured to trigger the switch device and wherein the switch device is configured to trigger the communication transmitter to transmit the predetermined positioning information in a positioning message, and 
wherein the vehicle-mounted communication receiver is configured to receive the positioning message. 
21. (Previously Presented) The system of claim 20, wherein the switch device comprises at least one of a mechanical switch device, a photoelectrical switch device, an electric approach switch, or a touch switch, and 
wherein the switch device is provided on the side of the road, on the surface of the road or above the road. 
22. (Cancelled) 
23. (Previously Presented) The method of claim 8, wherein the information acquiring device of the vehicle comprises the vehicle-mounted communication receiver,
wherein the roadside device comprises a communication device including a switch device and the communication transmitter, 
wherein the vehicle is configured to trigger the switch device and wherein the switch device is configured to trigger the communication transmitter to transmit the positioning information in a positioning message, 
wherein the vehicle-mounted communication receiver is configured to receive the positioning message, and 
wherein the method further comprises parsing the positioning message to obtain the positioning information. 
24. (Cancelled)	 
25. (Previously Presented) The apparatus of claim 14, wherein the information acquiring device of the vehicle comprises the vehicle-mounted communication receiver, 
wherein the roadside device comprises a communication device including a switch device and the communication transmitter, 
wherein the vehicle is configured to trigger the switch device and wherein the switch device is configured to trigger the communication transmitter to transmit the positioning information in a positioning message, and 
wherein the vehicle-mounted communication receiver is configured to receive the positioning message. 

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art does not disclose the uniquely combined elements and method steps in the order named of the system for vehicle positioning, comprising: a vehicle and at least one roadside device, the at least one roadside device being on a side of a road, on a surface of the road or above the road, the at least one roadside device comprising an image display device or a billboard displaying a predetermined image comprising the predetermined positioning information, the predetermined image comprising at least one of a bar code, or a Quick Response (QR) code, wherein the roadside device is configured to store predetermined positioning information including direction information associated with a position of the roadside device indicating a direction the roadside device faces, and position information associated with the position of the roadside device, wherein the vehicle comprises an information acquiring device configured to acquire the predetermined positioning information stored in the roadside device while the vehicle is moving, the information acquiring device of the vehicle comprising a camera, the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the at least one roadside device, wherein the vehicle further comprises a vehicle-mounted processing device configured to obtain position information determined by a vehicle-mounted positioning device and the predetermined positioning information acquired by the information acquiring device, wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information, wherein the vehicle-mounted processing device is configured to obtain, in response to determining that the predetermined positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine: a directional relationship between the vehicle and the roadside device, and a distance between the vehicle and the roadside device, and determine a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, and wherein the vehicle-mounted processing device is configured to determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the predetermined positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device. 
Prior art such as Mohan et al. (U.S. Patent Application Publication 2020/0073520 A1) teaches a “media display system for a vehicle, the media display system comprising: a first image sensor inside the vehicle, wherein the first image sensor is configured to capture a first view of an interior of the vehicle; a second image sensor outside the vehicle, wherein the second image sensor is configured to capture a second view surrounding the vehicle; and an electronic device in the vehicle, wherein the electronic device comprises a microprocessor, and wherein the microprocessor is configured to: receive, on a first display medium, a first input from a first occupant in the vehicle; control the first image sensor to determine first user information of the first occupant based on the received first input; determine a first direction-of-view of the first occupant based on the determined first user information; control the second image sensor to capture at least a first portion of the second view surrounding the vehicle in the determined first direction-of-view of the first occupant; control display of at least the first portion of the captured second view on the first display medium of the vehicle, such that each image frame of a first set of image frames in at least the first portion of the captured second view is selectable, wherein the first set of image frames include a first image of a first object-of-interest of the first occupant; and control display of first interactive content on the first display medium based on a second input on the first image of the first object-of-interest, wherein the first interactive content is related to the first object-of-interest wherein the first object-of-interest comprises a representation of at least one of a physical shop, a product within the physical shop, a logo, an advertisement board, or a billboard.” However, Mohan does not teach or suggest direction information associated with a position of the roadside device indicating a direction the roadside device faces, and position information associated with the position of the roadside device, wherein the roadside device comprises an image display device or a billboard displaying a predetermined image comprising the positioning information, further wherein the predetermined image comprises at least one of a bar code, or a Quick Response (QR) code, wherein the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device, and wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information, obtain, in response to determining that the positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine: a directional relationship between the vehicle and the roadside device, and a distance between the vehicle and the roadside device, and determine a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, and determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, as taught in the present invention.
Prior art such as Hall et al. (U.S. Patent Application Publication 2019/0236382 A1) teaches, a “system for roadside image tracing comprising: a camera mounted on a vehicle configured to capture images of objects around the vehicle while driving along a route of a plurality of routes; processing circuitry configured to receive the captured images from the camera and vehicle parameters including speed, a fuel level, and a mileage; extract objects and locations of the objects within the captured images including information related to driving; determine an average driving distance of the vehicle along each route of the plurality of routes; predict a fueling time and a fueling location along each route of the plurality of routes based on the average driving distance, the vehicle parameters including the fuel level, and the information extracted from captured images including fuel prices, discounts, and road closures; determine a route ranking based on the information collected from the objects during one or more trips along each route of the plurality of routes and the predicted fueling time and a predicted fueling location; generate route options based on the route ranking and the vehicle parameters; and transmit route options to a display, wherein the captured images include at least one of: a direction board including a location, a direction sign, or a distance, an advertising billboard, a road sign, and an information display screen.” However, Hall does not teach or suggest direction information associated with a position of the roadside device indicating a direction the roadside device faces, and position information associated with the position of the roadside device, wherein the roadside device comprises an image display device or a billboard displaying a predetermined image comprising the positioning information, further wherein the predetermined image comprises at least one of a bar code, or a Quick Response (QR) code, wherein the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device, and wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information, obtain, in response to determining that the positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine: a directional relationship between the vehicle and the roadside device, and a distance between the vehicle and the roadside device, and determine a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, and determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, as taught in the present invention.
Prior art such as Rosario (U.S. Patent Application Publication 2018/01200121 A1) teaches, a “vehicle electronic system, comprising: at least one processor; a first I/O interface to couple to the at least one processor and receive sensor data from one or more sensors on a vehicle; a second I/O interface to couple to the at least one processor and transmit output information to an output device; a communications interface to transmit a first contextual information to a network-based navigation application and receive a second contextual information from the network-based navigation application; and at least one computer-readable storage device having instructions stored thereon, that when executed by the at least one processor result in operations that include: identify sensor information from the one or more sensors, the sensor information including image data from at least one camera; identify the first contextual information based on the information from the one or more sensors, the first contextual information including the image data associated with an external environment of the vehicle from the at least one camera; communicate the first contextual information to the network-based navigation application; receive the second contextual information from the network-based navigation application; generate output information that includes at least a portion of one or more directions for the vehicle to travel, the one or more directions for the vehicle to travel based on the second contextual information from the network-based navigation application, wherein the first contextual information includes text-based contextual information, wherein the text-based contextual information includes text-based contextual information representative of a billboard in an external environment associated with the vehicle.” However, Rosario does not teach or suggest direction information associated with a position of the roadside device indicating a direction the roadside device faces, and position information associated with the position of the roadside device, wherein the roadside device comprises an image display device or a billboard displaying a predetermined image comprising the positioning information, further wherein the predetermined image comprises at least one of a bar code, or a Quick Response (QR) code, wherein the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device, and wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information, obtain, in response to determining that the positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine: a directional relationship between the vehicle and the roadside device, and a distance between the vehicle and the roadside device, and determine a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, and determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, as taught in the present invention.
Prior art such as Drysch et al. (U.S. Patent Application Publication 2015/0227965 A1) teaches a “method for evaluating signage from a vehicle traveling on a road, the method comprising the steps of: capturing, by at least one camera in the vehicle, imagery of signage; recording, by a processor, video data of the imagery of signage into a memory, the processor being arranged to control the camera, the video data being formed by image frames; tagging, by the processor, each image frame of the image frames or a group of the image frames with time data, location data where the imagery of signage is captured, speed data taken from a vehicle information bus connection, and driving direction data of the vehicle; identifying, by the processor, a specific signage in the image frame; counting, by the processor, a least a potential number of people or a potential number of vehicles around the specific signage in the image frame; measuring, by the processor, a viewing angle formed between a driving direction of the vehicle and a viewing direction to the specific signage from the camera; classifying, by the processor, the specific signage into a signage group; and forming, by the processor, one or more databases including the classified signage groups, wherein the signage includes at least one of a traffic sign and a billboard, and further comprising: capturing, by the camera, an image of a lane on the road on which the vehicle is traveling, the lane being a HOV (High-Occupancy-Vehicle) lane or a regular lane, wherein information associated with the lane is captured along with traffic speed history on each segment being travelled.” However, Drysch does not teach or suggest direction information associated with a position of the roadside device indicating a direction the roadside device faces, and position information associated with the position of the roadside device, wherein the roadside device comprises an image display device or a billboard displaying a predetermined image comprising the positioning information, further wherein the predetermined image comprises at least one of a bar code, or a Quick Response (QR) code, wherein the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device, and wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information, obtain, in response to determining that the positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine: a directional relationship between the vehicle and the roadside device, and a distance between the vehicle and the roadside device, and determine a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, and determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, as taught in the present invention.
Prior art such as Carlson et al. (U.S. Patent 9,047,256 B2) teaches, a “system for monitoring media viewing activity, said system comprising: an eye tracking device attached to a vehicle, the eye tracking device configured to generate eye tracking data including a location, velocity, and orientation associated with at least one eye of at least one individual riding in a vehicle travelling on a roadway, the at least one eye moving with respect to information displayed on media external to said vehicle, the media in view of said at least one individual; a surveillance device attached to said vehicle, the surveillance device configured to generate an external view of said information displayed on media external to said vehicle; a processor configured to process and correlate said eye tracking data and said external view to: identify said information displayed on media external to said vehicle as a particular advertisement, and create an advertising metric by determining that the at least one individual is viewing said particular advertisement; wherein correlating the eye tracking data and the external view includes: determining a surveillance device-to-media angle measured from a location of the surveillance device within an axis of the roadway relative to a location of the media; determining an eye-to-media angle measured from the location of the eye within an axis of the roadway and an orientation relative to the media; and correlating the surveillance device-to-media angle and the eye-to-media angle to determine an intersection, wherein said media comprises at least one static billboard.” However, Carlson does not teach or suggest direction information associated with a position of the roadside device indicating a direction the roadside device faces, and position information associated with the position of the roadside device, wherein the roadside device comprises an image display device or a billboard displaying a predetermined image comprising the positioning information, further wherein the predetermined image comprises at least one of a bar code, or a Quick Response (QR) code, wherein the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device, and wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information, obtain, in response to determining that the positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine: a directional relationship between the vehicle and the roadside device, and a distance between the vehicle and the roadside device, and determine a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, and determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, as taught in the present invention.
The present invention discloses the uniquely combined elements and method steps in the order named of the method of vehicle positioning, comprising: obtaining, by a vehicle-mounted processing device, position information determined by a vehicle-mounted positioning device and positioning information acquired by an information acquiring device of the vehicle from a roadside device while the vehicle is moving, the information acquiring device of the vehicle comprising a camera, the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device, wherein the positioning information includes direction information associated with a position of the roadside device indicating a direction the roadside device faces, and position information associated with the position of the roadside device, the roadside device comprising an image display device or a billboard displaying a predetermined image comprising the positioning information, the predetermined image comprising at least one of a bar code, or a Quick Response (QR) code, wherein the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device, wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information, wherein the vehicle-mounted processing device is configured to obtain, in response to determining that the positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine: a directional relationship between the vehicle and the roadside device, and a distance between the vehicle and the roadside device, identifying the positioning information from the image of the predetermined image captured by the camera, and determining a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, and wherein the vehicle-mounted processing device is configured to determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device. 
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the uniquely combined elements and method steps in the order named of the apparatus in a vehicle for vehicle positioning, comprising: a processor and a memory storing at least one machine executable instruction, wherein the processor is configured to execute the at least one machine executable instruction to: obtain position information determined by a vehicle-mounted positioning device and positioning information acquired by an information acquiring device of the vehicle from a roadside device while the vehicle is moving, the information acquiring device of the vehicle comprising a camera, wherein the positioning information includes: direction information associated with a position of the roadside device indicating a direction the roadside device faces, and position information associated with the position of the roadside device, wherein the roadside device comprises an image display device or a billboard displaying a predetermined image comprising the positioning information, further wherein the predetermined image comprises at least one of a bar code, or a Quick Response (QR) code, wherein the camera is configured to capture an image of the predetermined image displayed on the image display device or billboard of the roadside device, and wherein the position information determined by the vehicle-mounted positioning device is a Global Positioning System (GPS) information, obtain, in response to determining that the positioning information acquired by the information acquiring device comprises the direction information associated with the position of the roadside device, a measurement result from a vehicle-mounted ranging device to determine: a directional relationship between the vehicle and the roadside device, and a distance between the vehicle and the roadside device, and determine a current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the direction information associated with the position of the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, and determine a distance and a directional relationship between the vehicle and the roadside device based on respective signals received by at least two vehicle-mounted communication receivers of the vehicle from a communication transmitter of the roadside device in response to determining that the positioning information acquired by the information acquiring device comprises the position information associated with the position of the roadside device, and determine the current position of the vehicle based on the position information determined by the vehicle-mounted positioning device, the position information associated with the position of the roadside device acquired by the information acquiring device from the roadside device, and the determined directional relationship and distance between the vehicle and the roadside device, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689